                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

BL VENTURES d/b/a BL VENTURES, LLC,                   )
et al.,                                               )
                                                      )
               Plaintiffs,                            )
                                                      )
v.                                                    )       No. 3:20-CV-139-DCP
                                                      )
APEX MEDICAL, d/b/a TN PREMIER CARE,                  )
et al.,                                               )
                                                      )
               Defendants.                            )

                                              ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636(c), Rule 73 of the Federal

Rules of Civil Procedure, and the consent of the parties, for all further proceedings, including entry

of judgment [Doc. 21].

       Now before the Court is Plaintiffs’ Second Motion to Compel [Doc. 46]. By way of

background, Plaintiffs filed a motion to compel [Doc. 30] on March 3, 2021. The Court ordered

[Doc. 39] the parties to engage in a meaningful meet and confer in attempt to resolve or narrow

the discovery disputes raised in Plaintiffs’ motion to compel. Subsequently, the parties filed a

joint status report, explaining that Defendants agreed to produce or direct Plaintiffs to the location

of seventeen (17) categories of documents. [Doc. 41 at 2-3]. Defendants agreed that if they did

not possess the information and/or documents, they would amend their written discovery responses

to indicate such. [Id. at 3]. Defendants agreed to produce the documents and supplement their

responses by April 26, 2021. [Id.].

       In the instant Motion, Plaintiffs state that they reviewed Defendants’ production and that

they are unable to determine whether Defendants failed to produce documents or if the documents




Case 3:20-cv-00139-DCP Document 51 Filed 06/14/21 Page 1 of 3 PageID #: 818
simply do not exist. Plaintiffs explain that they discussed the issue with Defendants, and

Defendants responded that nothing was being withheld on grounds of privilege other than

information subject to HIPAA constraints. See [Doc. 46-1] (defense counsel’s email to Plaintiffs’

counsel). In addition, Defendants noted their objections to some requests and stated that the basis

for the objections are set forth in the responses. [Id.]. Plaintiffs state that Defendants declined to

amend their responses to indicate whether Defendants were withholding documents. Plaintiffs

request their reasonable expenses and attorney’s fees in pursuing the instant request.

       Defendants responded [Doc. 48] that they supplemented their production and that no

discovery in response to the seventeen (17) categories of documents is being withheld based on

privilege. In support of their position, Defendants attached a letter [Doc. 48-1] addressed to

Plaintiffs’ counsel, detailing the documents provided in Defendants’ production.

       Plaintiffs filed a Reply [Doc. 49], arguing that Defendants did not address their

(Defendants’) prior representation to Plaintiffs that Defendants withheld documents from the

production based on HIPAA and that Defendants also raised objections. Plaintiffs state that the

letter Defendants attached is not a proper supplementation of the written discovery responses.

       The Court finds Plaintiffs’ request to compel Defendants to supplement their discovery

responses well taken. Here, the parties’ joint status report specifically states, “If Defendants do

not possess any responsive information and/or documents outlined above, they will amend their

written discovery responses to indicate as such.” [Doc. 41 at 3]. Further, Rule 34 requires parties

to state whether they are withholding information based on objections. Fed. R. Civ. P. 34(b)(2)(C)

(“An objection must state whether any responsive materials are being withheld on the basis of that

objection.”). Defendants did not comply with their agreement or Rule 34. The Court ORDERS

Defendants to supplement their discovery responses to indicate whether any documents are being




Case 3:20-cv-00139-DCP Document 51 Filed 06/14/21 Page 2 of 3 PageID #: 819
withheld based on their objections within fourteen (14) days of the instant Order. The Court

declines to award attorney’s fees at this time given that Defendants are not withholding

documents—they simply failed to supplement their responses. See Fed. R. Civ. P. 37(a)(5)(A)(iii).

The Court notes, however, that this is the second time that Defendants have not fully complied

with their discovery obligations. See [Doc. 39 at 2] (noting that Defendants’ objections were

boilerplate). The Court ADMONISHES Defendants that noncompliance with their discovery

obligations in the future may warrant sanctions. Accordingly, Plaintiffs’ Second Motion to

Compel [Doc. 46] is GRANTED IN PART AND DENIED IN PART.

       IT IS SO ORDERED.

                                                    ENTER:


                                                    _________________________
                                                    Debra C. Poplin
                                                    United States Magistrate Judge




Case 3:20-cv-00139-DCP Document 51 Filed 06/14/21 Page 3 of 3 PageID #: 820
